Smith, P. J.
This case is analogous in every particular to that of Crum & Crum against these defendants, already decided at this term (ante, p. 591), except that the defendants make some objection to an instruction here which was not in that case.
In looking over the defendants’ abstract of the record we do not find that they have saved any exception to the action of the circuit court in the giving of the instruction referred to in their brief, nor that this objection was urged in the motion for a new trial as one of the grounds therefor.
And for these reasons we are precluded from an examination into that matter. Naughten v. Stagg, 4 Mo. App. 271 ; City of Linneus v. Bushy, 19 Mo. App. 20; State v. Barnet, 81 Mo. 120.
Discarding, as we must, from our consideration the defendants’ objection to said instruction, there is nothing *622left in the record of the case to distinguish it from the other case against the same defendants which we have already mentioned, and our conclusion in this case must be the same as was in that. The other judges concurring, the judgment is accordingly affirmed.